IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

MISSOULA DIVISION = H L. a HY
MICHELLE MEEKS, CV 19-88—M-DLC JAN 15 2020
eos Clerk, US District Court
Plaintiff, District o nu lontana
vs. ORDER
NUTRAMAX LABORATORIES

VETERINARY SCIENCES, INC. d/b/a
DASUQUIN; JACK VAUGHN d/b/a
WINNING IMAGES, INC.;
IPROMOTEU.COM, INC.; and JOHN
DOES 1-10,

Defendants.

 

 

Before the Court is Defendant Nutramax Laboratories’ (“Nutramax”’)
Unopposed Motion to Vacate Scheduling Order (Doc. 54) on account that
iPromoteu, Inc. has just filed a Third-Party Complaint against Leedsworld, Inc.
who has not yet made an appearance in this case. Nutramax anticipates that
Leedsworld’s participation in the case will require relief from the existing
deadlines. This is not necessarily the case.

As explained to the parties at the Court’s Rule 26(f) conference, all
deadlines prior to the motions deadline may be adjusted by stipulation. (Doc. 27
at 3.) As the motions deadline is not until June 1, 2020, the Court believes that

there is sufficient time for Leedsworld to file its Answer and for all parties to
engage in discovery before that time. As also explained to the parties, delaying the

trial setting is disfavored. Accordingly,
IT IS ORDERED that the Motion (Doc. 54) is DENIED.

DATED this 15 day of January, 2020.

[busta

Dana L. Christensen, Chief Judge
United States District Court
